 

 

 

AQ 442 (Rev 1/11) Agr

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

Ain steers hrtintnon thence i

 

for the

  

Northern District of West Virginia

United States of America
Vy.

Ronald Bowser

 

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge withoul unnecessary delay

(name of persan to be arrested) = Ronald Bowser ;

who is accused of an offense or violation based on the following document filed wrth the court:

® indictment {1 Superseding Indictment © Information Ml Superseding Information [ Complaint
[ Probation Violation Petition CI Supervised Release Violation Petition C) Violation Notice Order of the Court

This offense is briefly described as follows:

Count 1 - Conspiracy to Distribute Controlled Substances
Count 3 - Aiding and Abetting Distribution of Heroin
Count 14 - Aiding and Abetting Distribution of Heroin In Proximity to a Protected Location

Date: 6/07/2019 Trem Kf —

City and state: Clarksburg, WV Thomas S. Kleeh, US District Judge

Printed name and title

 

 

Return

 

,

, and the person was arrested on (date) _ oe ‘a

 

This warrant was received on (date)

al (city and state) Lt uta brs oe lar U4
-

   

 

Arresting officer’s signature C\

&

Dus a Dede ck il ees nse 2%

Printed name and t

 

 
